Citation Nr: 0514624	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-00 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for coronary artery 
disease, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a disability of 
the lumbar spine, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to June 
1979.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  Hypertension is manifested by systolic blood pressure of 
between 122 and 134 and diastolic blood pressure of between 
72 and 85, and is well-controlled by medication.

2.  Coronary artery disease is manifested by occasional very 
mild dyspnea and no impairment of occupational or daily 
living activities.

3.  Prior to September 26, 2003, the disability of the lumbar 
spine resulted in flexion to 85 degrees, extension to 20 
degrees, lateral bending to the right and left to 40 degrees, 
rotation to the right and left to 35 degrees, with complaints 
of pain and discomfort, without radiculopathy.

4.  Subsequent to September 26, 2003, the disability of the 
lumbar spine resulted in flexion to 45 degrees without pain 
and 55 degrees total; extension was to 5 degrees without pain 
and 10 degrees total; lateral bending to the right and left 
was to 15 degrees without pain and 20 degrees total; rotation 
to the right and left was to 30 degrees without pain and 40 
degrees total; with complaints of pain and discomfort, but 
without radiculopathy.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §4.104, Diagnostic Code 7101 
(2004).  

2.  The criteria for a rating in excess of 10 percent for 
coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).  

3.  The criteria for a disability evaluation in excess of 20 
percent, prior to September 26, 2003 for disability of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002).

4.  The criteria for a disability evaluation in excess of 20 
percent, subsequent to September 26, 2003 for disability of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letters dated February 
2002 and May 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim, including VA Compensation and 
Pension examinations.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

III.  Hypertension and Coronary Artery Disease

Borderline hypertension was diagnosed during the veteran's 
military service.  In November 1979, a VA examination of the 
veteran was conducted.  The veteran was noted to have been 
off anti-hypertensive medication since June 1979.  Heart rate 
was regular and his blood pressure readings were 160/90 
sitting, 150/90 recumbent, 140/94 standing, 152/90 sitting 
after exercise, and 130/88 two minutes after exercise.  The 
diagnosis was borderline hypertensive vascular disease.  

An August 1999 VA treatment record reveals that the veteran 
had not taken his blood pressure medication for over six 
months.  His blood pressure was 134/82.  The assessment was 
"history of hypertension which seems to be okay at this 
point off meds."  A myocardial perfusion scan was conducted 
at this time and revealed a "minimally reversible defect 
seen at the inferior segment on the left ventricle."

In December 1999, a VA examination of the veteran was 
conducted.  The veteran reported no exertion chest pain or 
dyspnea.  Blood pressure was 150/90 and METs were estimated 
to be greater than 4.  The diagnosis was hypertension and 
coronary artery disease based on the August 1999 test 
results.  

A February 2001 VA treatment record reveals that that 
veteran's blood pressure was 149/77 and the treating 
physician indicated that the veteran's blood pressure was 
under good control with his medication.  

In May 2002, another VA examination of the veteran was 
conducted.  The veteran reported being able to walk from one 
half to one mile a day.  The examining physician noted that 
the veteran was prescribed medication for his hypertension.  
Blood pressure was 120/80 and METs were estimated at 8.

At a May 2004 VA examination, the veteran reported dyspnea on 
exertion with fatigue and being able to walk about 400 feet.  
The veteran's blood pressure was 122/85.  The examiner noted 
that the veteran's blood pressure was well controlled, with 
no symptoms of hypertension.  The diagnosis was well-
controlled hypertension and coronary artery disease.  The 
examining physician stated that it "does not appear that the 
patient is currently affected by either of these two 
diagnoses.  It is my opinion that his activity level, which 
is reduced to the slow stair climbing and dyspnea on exertion 
is probably related to his morbid obesity instead of 
cardiovascular complications."

In November 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported having some 
dyspnea on exertion and ankle edema, but there was not 
evidence of chest pain or syncope.  The examining physician 
noted that there was no evidence of cardiac surgery, 
myocardial infarction, or arrhythmia.  Blood pressure 
readings were 130/74, 134/76, and 116/72.  Exercise stress 
tolerance testing was performed, but had to be terminated 
after the veteran achieved only 2 METs of exercise tolerance 
due to back pain.  The diagnosis was hypertension and 
obesity.  The examining physician noted that the diagnosis of 
coronary artery disease was not well established and was only 
supported by a single prior abnormal test result in 1999.  
The examiner stated that the veteran had no symptoms of 
coronary artery disease and that the test result of 2 METs 
was the result of low back pain limitation and not 
cardiovascular limitation.  The examiner's opinion was that 
the extent of service-connected coronary artery disease and 
hypertension was functionally "minimal."  The veteran's 
obesity and back pain were identified as the main limiting 
factors, with the coronary artery disease and hypertension 
not resulting in any limitation of activity.  

The veteran's service-connected hypertension is currently 
rated under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7101, and assigned a 10 percent disability rating.  This 
rating contemplates hypertension with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or as a minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  The 20 
percent rating is warranted for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating contemplates diastolic 
pressure predominantly 120 or more.  A 60 percent rating, the 
highest disability rating assignable under this diagnostic 
code, contemplates diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected hypertension.  
Review of the medical evidence of record reveals that the 
veteran has never had blood pressure readings showing 
systolic pressure of predominantly 200 or more or diastolic 
pressure of 110 or more.  Rather, the evidence of record 
shows that the veteran has a history of borderline 
hypertension which is now adequately controlled by 
medication.  As such, the evidence is against the assignment 
of a rating in excess of 10 percent for the service-connected 
hypertension.  

The veteran's service-connected coronary artery disease is 
currently rated under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7005, and assigned a 10 percent disability 
rating.  This rating contemplates a workload of greater than 
7 METs but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating contemplates a 
workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

One MET (metabolic equivalent) is defined 
as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body 
weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination cannot be done for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  

38 C.F.R. § 4.104, Note (2) (2004).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected coronary artery disease.  At the 
May 2002 VA examination the veteran's workload capacity was 
estimated as being 8 METS.  At the May 2004 VA examination 
the examiner indicated that the veteran's symptoms of dyspnea 
and slow climbing of stairs was caused the veteran's obesity 
and not a cardiovascular disability.  Finally, in the most 
recent VA examination, the veteran had to stop workload 
testing at 2 METs.  However, the examiner noted that the 
veteran had to stop testing due to back pain and not due to 
functional impairment caused by his coronary artery disease.  
The examiner stated that the veteran had no symptoms of 
coronary artery disease and that the test result of 2 METs 
was the result of low back pain limitation and not 
cardiovascular limitation.  Furthermore, the examiner's 
opinion was that the extent of service-connected coronary 
artery disease and hypertension was functionally "minimal."  
The veteran's obesity and back pain were identified as the 
main limiting factors and the veteran's coronary artery 
disease and hypertension did not result in any limitation of 
activity.  

The competent medical evidence of record reveals that the 
level of disability caused by the veteran's service-connected 
coronary artery disease is minimal.  As such, the claim for a 
disability rating in excess of 10 percent must be denied.  

As the preponderance of the evidence is against the claims 
for increased ratings for hypertension and coronary artery 
disease, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Disability Of The Lumbar Spine

A.  Prior to September 26, 2003

Service medical records reveal that the veteran fell during 
service and injured his low back during service.  The 
diagnosis was lumbar strain.  An x-ray revealed an old, 
healed compression fracture of the L1 vertebra.  In November 
1979, a VA examination of the veteran was conducted.  The 
physical examination revealed pain to percussion in the area 
of the L1 vertebra.  No muscle spasm was present.  Range of 
motion testing revealed forward flexion to 85 degrees, 
extension to 25 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  The 
diagnosis was old compression fracture of the L1 vertebra.  

In December 1999, a VA examination of the veteran was 
conducted.  However, this examination is inadequate for 
rating purposes.  The examiner reported a history of a 
fracture to the L3 vertebra in 1973.  The examination 
revealed a negative straight leg raising, bilaterally, with 
no sensory deficits.  Tenderness to palpation over the lower 
lumbar spine and into the pelvis was found.  The examiner 
stated that the veteran had "fairly good range of motion for 
a big man" and that he was able to touch his toes.  The 
examiner noted that extension "hurts him" and reproduced 
numbness in his legs. 

In April 2002 a VA examination of the veteran was conducted.  
The veteran indicated a history of fracture of the L3 and L4 
vertebrae during service, which is not supported by the 
objective medical evidence of record.  He also reported 
having low back pain which radiated into his right hip.  
Physical examination reveals no abnormality on tendon 
reflexes or straight leg testing.  Range of motion testing 
revealed:  forward flexion to 90 degrees, extension to 20 
degrees, and lateral flexion to 30 degrees bilaterally.  The 
accompanying VA x-ray examination report revealed 
degenerative disc disease at L1-2, L2-3, and L5-S1 and a 
compression deformity at L1.  The diagnosis was mechanical 
low back pain, without radicular symptoms.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454- 
51458 (Aug. 27, 2003).  The veteran' claim for an increased 
rating for his service-connected back disorder was received 
in October 1999.  Therefore, prior to September 26, 2003, the 
veteran's service-connected low back disability must be 
rating under the prior rating criteria.  38 C.F.R. § 4.71a 
(2002).

Prior to September 26, 2003 the veteran's service-connected 
low back disorder was evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 
40 percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a noncompensable 
evaluation was assigned with slight subjective symptoms only.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the prior rating criteria, limitation of motion of the 
lumbar spine was rated under Diagnostic Code 5292.  Slight 
limitation of motion warranted a 10 percent disability 
evaluation while moderate limitation of motion warranted a 20 
percent evaluation.  A 40 percent evaluation, the highest 
assignable under this diagnostic code, contemplated severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Words such as "mild," 
"moderate," and "severe" are not defined in the Schedule.  
38 C.F.R. § 4.6 (2002).

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 20 percent for the 
service-connected low back disorder prior to September 26, 
2003.  The medical evidence of record reveals that the 
veteran had slight limitation of motion of the lumbar spine 
with pain on motion.  There is simply no evidence showing 
severe limitation of motion or severe lumbosacral strain as 
contemplated by the 40 percent disability rating under 
Diagnostic code 5295.  As such, an evaluation in excess of 20 
percent prior to September 26, 2003 is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Subsequent to September 26, 2003

At a May 2004 VA examination, the veteran reported having low 
back pain which radiated into his hips.  The physical 
examination revealed tenderness to palpation of the lumbar 
spine.  Range of motion testing revealed flexion to 40 
degrees with pain; extension to 10 degrees with pain; lateral 
bending to the right and left to 15 degrees with pain; and, 
rotation to the right and left to 20 degrees with pain.  
Muscle spasm was not shown.  The diagnosis was lumbar 
spondylosis and multilevel disc disease, without radicular 
findings.  The examiner commented that the range of motion of 
the spine was limited by pain, as well as lack of endurance 
following repetitive use, to a mild degree.   

In October 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported having low back 
pain, that did not prevent him from walking.  He also 
reported that he had not had any periods of bedrest 
prescribed by physicians secondary to his degenerative disc 
disease.  Range of motion testing flexion to 45 degrees, 
without pain and 55 degrees total; extension to 5 degrees, 
without pain and 10 degrees total; lateral bending to the 
right and left to 15 degrees, without pain and 20 degrees 
total; and rotation to the right and left to 30 degrees, 
without pain and 40 degrees total.  Straight leg testing was 
negative, but decreased sensation was noted in the right 
lower extremity.  The diagnosis was "history of traumatic 
injury to low back now with evidence of mechanical low back 
pain without radiculopathy."  The examining physician 
estimated that the veteran had an additional limitation of 
motion of the lumbar spine of 10 degrees secondary to pain 
with repetitive motion.  

Under the revised rating criteria, effective September 26, 
2003, lumbosacral strain is evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5237.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 20 percent for the 
service-connected low back disorder for the period of time 
beginning September 26, 2003.  The medical evidence of record 
reveals that although limitation of motion of the lumbar 
spine with pain on motion has been shown, it is not shown to 
the degree required for a 40 percent evaluation under 
Diagnostic Code 5237.  Additionally, there is no evidence 
showing ankylosis of the lumbar spine.  As such, an 
evaluation in excess of 20 percent under the rating criteria 
effective September 26, 2003 is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Intervertebral Disc Syndrome and DeLuca Considerations

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (2003).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under this diagnostic code, a 60 
percent evaluation is assigned when there was evidence of 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief; and a 40 percent 
evaluation was assigned when there was severe disability with 
recurrent attacks and only intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under the provisions of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5243.  Specifically, a 60 percent evaluation 
may be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The medical evidence of record reveals that although the 
veteran has a diagnosis of degenerative disc disease, there 
is no evidence of radicular symptoms and no evidence that he 
has ever had incapacitating episodes related to his 
degenerative disc disease.  As such, a rating in excess of 20 
percent for the veteran's service-connected disability of the 
lumbar spine under the diagnostic codes for intervertebral 
disc syndrome is not warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The diagnostic code 
assigned to the service-connected back disorder in this case 
specifically encompasses loss of range of motion.  In this 
regard, the examiner in May 2004 found that the additional 
limitation of motion due to pain or repetitive use was 
"mild."  In the October 2004 examination, the examiner 
estimated that the additional limitation of motion of the 
lumbar spine would be 10 degrees, secondary to pain with 
repetitive use.  Accordingly, the level of functional loss 
due to pain does not rise to the level of the criteria for a 
40 percent disability evaluation for limitation of motion.   


ORDER

An increased rating for hypertension is denied.  

An increased rating for coronary artery disease is denied.  

An increased rating for a disability of the lumbar spine is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


